Citation Nr: 1225477	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  05-03 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a joint condition with pain, to include arthritis, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected disability.
 
3.  Entitlement to service connection for a right wrist disability, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected disability.

6.  Entitlement to service connection for bone spurs, to include as secondary to a service-connected disability.

7.  Entitlement to service connection for a left ankle scar, to include as secondary to a service-connected disability.

8.  Entitlement to service connection for tonsillar hypertrophy, to include as secondary to a service-connected disability.

9.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a right radial head fracture, claimed as a right elbow disability. 

10.  Entitlement to a compensable evaluation for allergic rhinitis.  

11.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to May 1994.  This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of July 2004 and April 2008 by the Department of Veterans Affairs (VA) Winston-Salem, North Carolina Regional Office (RO).

In addition to the issues on appeal identified above, the issues of entitlement to service connection for a left shoulder disability and entitlement to service connection for residuals of a gunshot wound to the left thigh, to include scars, were previously before the Board in July 2010 for appellate consideration.  The Board granted service connection for a left shoulder disability and the RO effectuated the Board's decision by way of a July 2010 rating decision.  The RO also granted separate disability ratings for anterior and posterior scar residuals of a gunshot wound to the left thigh in a rating decision dated December 2011.  The Veteran was notified of these decisions and provided his appellate rights.  He did not perfect an appeal with respect to the initial disability ratings or effective dates assigned for these disabilities; therefore, these issues are no longer before the Board for appellate consideration.    

In May 2012, the Veteran's representative raised the issues of entitlement to service connection for gastroesophageal reflux disease, sleep apnea, dermatitis, and chronic obstructive pulmonary disease, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  These issues are referred for any appropriate action.

The issues of (1) entitlement to service connection for a joint condition with pain, to include arthritis; (2) entitlement to service connection for a right shoulder disability; (3) entitlement to service connection for a right wrist disability; (4) entitlement to service connection for a left hip disability; (5) entitlement to service connection for a right hip disability; (6) entitlement to service connection for bone spurs; (7) entitlement to service connection for a left ankle scar; and (8) entitlement to service connection for tonsillar hypertrophy, all to include as secondary to a service-connected disability, as well as (9) entitlement to an initial evaluation in excess of 10 percent for residuals of a right radial head fracture, claimed as a right elbow disability; and (10) entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, D.C.
FINDING OF FACT

The Veteran's allergic rhinitis is manifested by a right maxillary nasal polyp.  


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for allergic rhinitis have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by granting in full the issue of entitlement to an increased rating for allergic rhinitis.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also, Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection for allergic rhinitis was granted in a rating decision dated November 1997.  The RO evaluated the Veteran's allergic rhinitis as non-compensably disabling under 38 C.F.R. § 4.97, Diagnostic Code 6522, effective June 30, 1997.  Subsequent rating decisions issued in March 1998, July 2003, and July 2004 continued the Veteran's non-compensable rating.  The Veteran was notified of these decisions and provided his appellate rights.  He perfected an appeal based on the July 2004 rating decision.  

Under Diagnostic Code 6522, a 10 percent rating is assigned for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent rating, the maximum schedular rating available, is assigned for allergic or vasomotor rhinitis with polyps.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

In January 1998, the Veteran was afforded a VA examination to assess the severity of his service-connected allergic rhinitis.  The Veteran stated that he was asymptomatic as long as he took anti-allergy medication.  A physical examination was normal and no nasal obstruction was found.  X-rays of the Veteran's sinuses revealed a polyp.  The diagnosis was nasopharyngeal allergy, x-ray examination does indicate a polyp.

The Veteran was afforded another VA examination in June 2003.  He denied having any problems with allergic rhinitis at the time of the examination.  A physical examination of the nasal passages was normal and the examiner described the Veteran as asymptomatic.  No diagnostic or clinical tests were performed on the Veteran's sinuses.  The diagnosis was history of chronic allergic rhinitis, now quiescent, normal examination.  

VA administered another sinus examination in June 2004.  The Veteran reported subjective complaints of constant red eyes, rhinorrea, sneezing, interference with breathing through the nose, and occasional dyspnea on exertion.  The Veteran denied purulent discharge, speech impairment, or periods of incapacitation.  The Veteran also reported allergy attacks approximately every two days, but no evidence of chronic sinusitis or nasal obstruction was found.  A physical examination instead revealed suffused sclera and conjunctiva.  No evidence of tenderness was found and examination of the Veteran's pharynx and ears was unremarkable.  No clinical or diagnostic tests were performed on the Veteran's sinuses.  The diagnosis was allergic rhinitis and allergic conjunctivitis.  

The Veteran underwent another VA examination in September 2005.  According to the Veteran, he had sinus problems constantly.  However, he denied functional impairment, bedrest, physician treatment, headaches, or antibiotic treatment.  He reported subjective symptoms of difficulty breathing through the nose, as well as red and watery eyes.  A physical examination showed evidence of a deviated nasal septum to the left.  The Veteran had nasal obstruction of approximately 15 percent in the left nostril and approximately 20 percent in the right nostril.  The Veteran's allergic rhinitis was also manifested by tenderness and purulent discharge.  An x-ray of the Veteran's nose was interpreted to show a very minimal deviation of the lower portion of the nasal septum convex to the left.  X-rays of the Veteran's sinuses were compatible with a probable right maxillary sinus polyp.  The diagnosis was allergic rhinitis, chronic sinusitis, deviated septum, and right sinus polyp.

VA administered a general medical examination in December 2005.  The Veteran reported subjective complaints of occasional runny or stuffy nose, particularly in the Spring.  According to the examiner, the Veteran's past medical history was significant for a maxillary cyst.  The Veteran denied difficulty breathing through the nose, purulent discharge, dyspnea, speech impairment, headaches, or functional incapacitation.  An examination of the right nostril showed 50 percent obstruction, while the left nostril showed 30 percent obstruction.  No evidence of nasal polyp, purulent discharge, tenderness, or stenosis of the larynx was found.  The diagnosis was allergic rhinitis, still existing.

The Veteran sought private treatment in December 2005 for sinusitis and congestion.  An x-ray of the Veteran's nose was interpreted to show a very minimal deviation of the lower portion of the nasal septum convex to the left.  X-rays of the Veteran's sinuses were compatible with a polyp projecting off the superior aspect of the right maxillary sinus.  The Veteran's sinuses were otherwise normal.  The diagnosis was probable right maxillary sinus polyp.  

The Veteran presented to a VA medical facility in January 2006 for an ear, nose, and throat consultation.  He reported having a past history of nasal polyps and a deviated septum.  The examiner noted, however, that recent diagnostic studies indicated no polyps, but rather, a small mucus retention cyst in the maxillary sinus.  The diagnosis was vasomotor rhinitis.  

In September 2008, the Veteran reported having sinus headaches.  A notation on the examination report indicated that a computed tomography (CT) scan showed evidence of bilateral retention cysts in the maxillary sinuses.  The impression was status-post polypoidectomy.  The Veteran subsequently testified before the Board in November 2009.  He reported subjective complaints of red, itchy eyes and sneezing.  According to the Veteran, he took prescription medication to manage these symptoms.

The Veteran underwent another VA examination in November 2010.  The Veteran reported subjective complaints of nasal congestion, sneezing, sinus pain and tenderness, runny nose, and daily drainage for which he took prescribed medications.  The Veteran denied interference with his occupation or activities of daily living.  He also denied use of antibiotics in the past 12 months.  According to the examiner, an examination of the Veteran's nose "appeared" normal without evidence of obstruction, nasal deviation, or polyps.  Tenderness over the right maxillary sinus was noted without evidence of crusting or purulent discharge.  X-rays of the Veteran's sinuses revealed a soft tissue mass in the right maxillary sinus.  In the examiner's opinion, this finding "may" represent a polyp or a mucus retention cyst, but such cysts were "usually in a dependent location."  The diagnosis was chronic rhinitis and sinusitis.  

The medical evidence of record in this case reflects that the Veteran's allergic rhinitis is manifested by a very minimal deviation of the lower portion of the nasal septum convex to the left, a varying degree of bilateral nasal obstruction, tenderness over the maxillary sinuses, purulent discharge, and a polyp and/or a small mucus retention cyst.  The Veteran also described additional symptoms, including constant red, itchy eyes, rhinorrea, sneezing, interference with breathing, and occasional dyspnea on exertion.  The Veteran is competent to make such statements regarding the frequency and severity of his symptoms and the Board ultimately finds these statements to credible and probative in light of the evidence of record.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  

The Board acknowledges that there is conflicting evidence of record regarding the extent to which the Veteran's service-connected allergic rhinitis is manifested by polyps.  VA treatment records and examination reports dating back to January 1998 documented the first evidence of polyps.  Evidence of record generated during the claims period also diagnosed a right maxillary sinus polyp, suggested that he underwent a polypoidectomy, and showed that he continued to experience symptoms related to a polyp and/or mucus retention cyst.  Resolving all doubt in the Veteran's favor, a 30 percent disability evaluation under Diagnostic Code 6522 is warranted for the entire period of time covered by the appeal.  38 C.F.R. § 4.97, Diagnostic Code 6522; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As noted above, a 30 percent evaluation is the maximum evaluation under Diagnostic Code 6522 and is warranted for allergic rhinitis with polyps.  38 C.F.R. § 4.97.

The Board has also considered other potentially applicable diagnostic codes contained in 38 C.F.R. § 4.97 which would afford the Veteran an evaluation in excess of 30 percent for service-connected allergic rhinitis.  These code provisions, however, are not applicable in this case.  In this regard, there is no evidence of a diagnosis of or treatment for chronic splenoid sinusitis following radical surgery, total laryngectomy, aphonia, injury to or stenosis of the larynx, rhinoscleroma, or granulomatous rhinitis.  See 38 C.F.R. § 4.97, Diagnostic Codes 6502-6524.  Further, an attempt to award separate disability ratings for the Veteran's allergic rhinitis symptoms would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2011).

Evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity 
caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also, Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, 
the assigned schedular evaluation is, therefore, adequate, and no referral is required.  The Veteran's hearing loss disability picture is not so unusual or exceptional in nature as to render the assigned staged ratings inadequate.  The Veteran's service-connected allergic rhinitis is rated under the provisions that specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see 38 C.F.R. § 4.97, Diagnostic Code 6522.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected allergic rhinitis are congruent with the disability picture represented by the disability rating assigned herein.  The criteria for the 30 percent rating assigned herein more than reasonably describes the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.97, Diagnostic Code 6522; see also, VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

Thus, based on the evidence of record, the Board finds that the Veteran's service-connected allergic rhinitis cannot be characterized as an exceptional case so as to render the schedular evaluation inadequate.  The threshold determination for a referral for extraschedular consideration was not met and, thus, the Board finds that a referral for an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115.

In summary, the Veteran is entitled to a 30 percent evaluation for allergic rhinitis under Diagnostic Code 6522 for the entire period covered by the appeal.  While there have been day-to-day fluctuations in the manifestations of the Veteran's allergic rhinitis, as the evaluation assigned herein reflects, at most, the degree of impairment during the appeal period, there is no basis for staged ratings in this case.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, to produce the greatest degree of stability of disability evaluations).  


ORDER

A 30 percent evaluation for allergic rhinitis is granted, subject to the law and regulations governing the payment of monetary benefits. 


REMAND

The Veteran contends that he is entitled to service connection for a joint condition with pain, to include arthritis, a right shoulder and wrist disability, a bilateral hip disability, bone spurs, a left ankle scar, and tonsillar hypertrophy.  Additionally, the Veteran asserts that the condition of his service-connected right elbow disability has declined and that he is entitled to a higher disability rating.  Moreover, the Veteran alleges that he can no longer maintain gainful employment due to his service-connected disabilities and that he is entitled to TDIU.  

The Veteran's claims were previously before the Board in July 2010 and remanded at that time for additional evidentiary development, to include affording the Veteran the opportunity to identify outstanding VA and private treatment records and providing the Veteran several VA examinations.  Unfortunately, the development requested as part of the Board's remand order is incomplete and another remand is required.  See Stegall v. West, 11 Vet. App. 268, 270- 71 (1998) (holding that a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the Board's remand order). 

Specifically, the Board's July 2010 remand order requested that the RO conduct VA examinations to determine "the existence, etiology, and current severity of all disorders currently on appeal."  In addition, the remand order requested that the RO obtain an opinion as to whether the Veteran's tonsillar hypertrophy existed prior to and was aggravated by active military service, as well as whether any of the disabilities currently on appeal were due to or aggravated by a service-connected disability.  The Board also requested that the Veteran be given an examination with respect to his claim of entitlement to TDIU.

The Veteran was afforded a VA general medical examination in November 2010 to determine the etiology of the Veteran's left ankle scar and tonsillar hypertrophy.  No evidence of a left ankle scar was found on physical examination.  The diagnosis was healed ankle contusion.  With regard to the tonsillar hypertrophy, the examiner failed to provide an opinion as to whether this condition existed prior to and was aggravated by active military service, and if not, whether this condition was related to service or a service-connected disability.  Therefore, a remand is required to address these issues.  

The Veteran was also afforded a VA joints examination in February 2012.  Although the examiner determined that the Veteran's bilateral hip and right shoulder disabilities were "less likely as not" related to his period of active military service (and instead in part due to the Veteran's work in the construction industry or nonservice-connected lumbar spine changes), the examiner failed to provide any opinion on the issue of secondary service connection. 
 
Similarly, while the examiner determined that the Veteran's currently diagnosed carpal tunnel syndrome, claimed as a right wrist disability, was "less likely as not" caused by or the result of active military service, the examiner provided no basis for this opinion and no opinion on the issue of secondary service connection.  
Finally, the examiner did not provide etiological opinions of any kind with respect to the Veteran's claimed bone spurs and joint condition with pain, to include arthritis, nor did the examiner express an opinion about the effects of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  Therefore, a remand is required to address these issues.

The Veteran also directed the RO in October 2010 to obtain outstanding VA treatment records pertaining to his claims.  However, there appears to be no indication in the claims file or Virtual VA that the RO acted upon the Veteran's request.  The most recent VA treatment records contained in the claims file are dated September 2010 and no VA treatment records were contained in Virtual VA.  The record is also silent as to whether such records did not exist or were unavailable for review.  Therefore, the RO must request on remand all VA medical records pertaining to the Veteran from September 2010.  In addition, the Veteran must be contacted on remand and asked to identify any and all non-VA sources of treatment for the disabilities at issue that are not already of record.  In light of the Veteran's claim for TDIU benefits, the Veteran must also be asked on remand whether he receives any benefits from the Social Security Administration.

Finally, the Veteran's representative raised for the first time in May 2012 the issue of entitlement to service connection for the disabilities listed above, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  Accordingly, a remand is required in this case to provide the Veteran with notice of the proper information and evidence needed to substantiate his service connection claims on this basis.  

Service personnel records reflect that the Veteran had service in the Navy from May 1969 to May 1994 and that he was awarded the Southwest Asia Service Medal.  It is unclear from the record, however, the extent to which the Veteran had service in the Southwest Asia theater of operations, if at all.  Therefore, the RO must contact the appropriate service department and/or Federal agency and verify the Veteran's dates of service in the Southwest Asia theater of operations.  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Red Sea, and the airspace above these locations.  See 38 C.F.R. § 3.317(e) (2011).  If the Veteran's service in the Southeast Asia theater of operations is verified, the Veteran must be afforded a Gulf War Guidelines Examination.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues currently on appeal.  The Veteran must be asked whether he receives any benefits from the Social Security Administration.  He must also be asked to identify with specificity the location(s) of the claimed joint condition with pain, to include arthritis, and the bone spurs.  

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from September 2010 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact the Veteran and advise him of the information and evidence needed to substantiate his service connection claims on a direct, secondary, and presumptive basis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  The RO must contact the appropriate service department and/or Federal agency to verify the Veteran's service in the Southwest Asia theater of operations.  The service department and/or Federal agency must also be asked to identify the agency or department that could provide any information it could not provide.  Follow-up inquiries must be conducted accordingly.  All documents must be associated with the claims file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

4.  If and only if the Veteran's service in the Southwest Asia theater of operations is verified, the Veteran must be scheduled for a VA Gulf War Guidelines Examination.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any lay statements of record, the examiner must express an opinion as to whether the Veteran has a qualifying chronic disability under 38 C.F.R. § 3.317, and if so, whether it is related to the Veteran's military service, to include as due to any incidents therein.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  Regardless of whether the Veteran's service in the Southwest Asia theater of operations is verified, the claims file must be returned to the examiner who performed the February 2012 VA joints examination, if available.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any lay statements of record, the examiner must express an opinion as to whether the currently diagnosed right shoulder and/or bilateral hip disability is proximately due to or aggravated by a service-connected disability.  The examiner must express this opinion with regard to the right shoulder and bilateral hip disability in conjunction with each service-connected disability.  

The examiner must provide a basis to support the conclusion that the Veteran's carpal tunnel syndrome, claimed as a right wrist disability, was "less likely as not" caused by or the result of active military service.  Similarly, the examiner must express an opinion as to whether the currently diagnosed carpal tunnel syndrome, claimed as a right wrist disability, is proximately due to or aggravated by a service-connected disability.  The examiner must express this opinion with regard to each service-connected disability.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.

Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any lay statements of record, the examiner must express an opinion as to whether the Veteran's joint condition with pain, to include arthritis, and/or bone spurs, are related to his period of active service or any incident therein.  The examiner must also express an opinion as to whether the joint condition with pain, to include arthritis, and/or bone spurs, are proximately due to or aggravated by a service-connected disability.  The examiner must express this opinion with regard to the joint condition with pain, to include arthritis, and the bone spurs in conjunction with each service-connected disability.  

If this examiner is not available or indicates that another examination is necessary, the RO must make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any lay statements of record, the examiner must provide the opinions requested above.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

6.  The Veteran must be afforded a VA examination to determine the etiology of his tonsillar hypertrophy.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any lay statements of record, the examiner must express an opinion as to when the Veteran's tonsillar hypertrophy was first manifested (i.e., prior to service, in service, or after discharge from service).  If the examiner determines that the Veteran's tonsillar hypertrophy existed prior to service, the examiner must provide a basis for that finding and indicate whether the pre-existing tonsillar hypertrophy was aggravated by service.  If the examiner answers this question affirmatively, the examiner must indicate whether the increase in severity is due to the natural progress of the disease.  If the examiner determines that the tonsillar hypertrophy did not increase in severity during service, the examiner must indicate as such. 

If the examiner determines that the Veteran's tonsillar hypertrophy did not exist prior to service, the examiner must express an opinion as to whether it is related to his period of active service or any incident therein.  The examiner must also express an opinion as to whether the tonsillar hypertrophy is proximately due to or aggravated by a service-connected disability.  The examiner must express this opinion with regard to each service-connected disability.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

7.  The Veteran must be afforded a VA examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims file and Virtual VA records must be reviewed in conjunction with the examination and the examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on a review of the evidence of record, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities, either alone or acting in concert, preclude or would preclude him from securing and following substantially gainful employment consistent with his education and occupational experience, without consideration of the Veteran's age and nonservice-connected disorders. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

8.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

10.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand orders, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If, in the course of adjudicating the claim of a total disability rating based on individual unemployability, the RO finds that the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16(a) during a period on appeal, but his service-connected disabilities prevent him from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


